Case 2:20-cv-12069-LVP-APP ECF No. 23, PageID.205 Filed 07/26/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DEANNA RASNICK, et al.,

              Plaintiffs,

                                              Civil Case No. 20-12069
v.                                            Honorable Linda V. Parker

CITY OF DETROIT POLICE, et al.,

          Defendants.
________________________________/

                                      ORDER

      On July 31, 2020, Plaintiffs, with the assistance of counsel, filed this civil

rights action against Defendants. The matter is presently before the Court on

Plaintiffs’ counsel’s motion to withdraw as counsel for Plaintiff Deanna Rasnick,

filed July 23, 2021. (ECF No. 22.)

      In the motion, counsel indicates that there has been a breakdown in the

attorney-client relationship due to Ms. Rasnick’s failure to respond to counsel’s

communications since May 21, 2021. Counsel does not indicate whether Plaintiff

consents to counsel’s withdraw or whether Plaintiff has been served with a copy of

the motion.

      Accordingly,




                                          1
Case 2:20-cv-12069-LVP-APP ECF No. 23, PageID.206 Filed 07/26/21 Page 2 of 2




      IT IS ORDERED that a hearing via video conference is scheduled on the

motion to withdraw before the Honorable Linda V. Parker on August 24, 2021 at

12:00 p.m. The conference information is listed below:

      https://www.zoomgov.com/j/1601459743?pwd=NGZqdENZSFJqVENpWT
      Q1SzdCalpvQT09
      Meeting ID: 160 145 9743
      Passcode: 627222

      IT IS FURTHER ORDERED that Plaintiff shall appear at the hearing

and may do so by video conference using the link above OR by calling: US: +1

669 254 5252 or +1 646 828 7666 or +1 669 216 1590 or +1 551 285 1373 and

using Webinar ID 160 145 9743.

      IT IS FURTHER ORDERED Plaintiffs’ counsel shall serve a copy of the

motion to withdraw and this Order on Plaintiff Deanna Rasnick at least fourteen

(14) days prior to the hearing.

      IT IS SO ORDERED.

                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE
 Dated: July 26, 2021




                                        2
